Citation Nr: 0411536	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  94-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include chloracne as due to exposure to Agent Orange.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder, 
other than as due to exposure to Agent Orange.  

3.  Entitlement to service connection for a skin disorder, 
other than as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which in 
pertinent part denied service connection for a skin disorder 
as due to Agent Orange and on a direct basis.  Although 
entitlement to service connection for a skin disorder on a 
direct basis had previously been denied in a final decision, 
it appears that the denial was on the merits.  

The Board notes that the issue of whether new and material 
evidence has been received to reopen a previously disallowed 
claim is a material issue. Before the Board may reopen such a 
claim, there must be a finding that new and material evidence 
has been presented.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 38 
U.S.C.A. § 7104 requires that each decision of the Board 
include a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
in the record."  As such, the Board will consider the matter 
of whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  
As set forth below, the Board is in fact determining that new 
and material evidence has been received, thereby reopening 
the claim for service connection for a skin disorder.

In April 1996 and September 2000, the Board remanded this 
case to the RO for further action.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran does not have a skin disorder to include 
chloracne which is due to Agent Orange exposure.  

3.  In a June 1982 rating decision, the RO confirmed and 
continued the May 1982 denial of service connection for a 
skin rash.  The veteran did not perfect an appeal.

4.  Since the 1982 determination, the veteran has submitted 
evidence establishing that he has a chronic skin disorder, a 
fact not previously established.

5.  Evidence submitted since the RO's June 1982 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The veteran's skin disorder is a residual of inservice 
sun exposure which is characterized as solarlentigo.


CONCLUSIONS OF LAW

1.  A skin disorder to include chloracne may not be presumed 
to have been incurred in service due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  The June 1982 decision in which the RO confirmed and 
continued the May 1982 denial of service connection for a 
skin rash is final.  38 U.S.C.A. § 7105 (West 1991).

3.  New and material evidence has been received since the 
RO's June 1982 decision, thus, the claim of service 
connection for a skin disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2003).

4.  A skin disorder, characterized as solarlentigo, as a 
residual of sun exposure, was incurred in service.  
38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  By means of the discussion in the 
August 1994 rating decision, November 1994 statement of the 
case (SOC), May 1995 supplemental statement of the case 
(SSOC), April 1996 Board remand decision, December 1996 
rating decision, December 1996 SSOC, April 2000 SSOC, 
September 2000 Board remand decision, May 2001 VCAA letter, 
May 2002 SSOC, September 2002 VCAA letter, May 2003 SSOC, and 
September 2003 VCAA letter, the veteran was notified of the 
applicable law and reasons for the outcome of the claim.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was received over 10 years 
ago.

The Board does not believe that voiding the rating decisions 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claim.  Thus, he has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claim.  The veteran's private and VA 
medical records have been obtained and he has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issue on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

The veteran's service medical records reveal that in October 
1967, the veteran had an allergic reaction, but the etiology 
was unknown.  It was later noted that he had eaten shrimp 
which may have caused the reaction.  He was given Benadryl.  
The remainder of the service medical records to include the 
discharge examination are negative for any complaints, 
treatment, findings, or diagnosis of a skin disorder.  

Following service, the veteran received VA treatment for 
various problems.  In March 1982, it was noted that he had a 
rash on his shoulders.  The examiner further noted that the 
veteran had had food allergies in the past.  

In April 1988, the veteran reported to an examiner that he 
had had a rash on his back since service.  However, objective 
examination was negative.  

In July 1991, the veteran was afforded a VA examination.  At 
that time, the veteran reported that he had had ongoing skin 
problems since service.  He related that he was treated in 
1967 during service and by VA since 1970.  Physical 
examination revealed a maculopapular rash over the trunk area 
as well as the upper part of the upper extremities.  There 
were no gross pustules or acneform eruptions.  There was some 
darkish discoloration.  The diagnosis was chronic skin 
condition.  A consultation to dermatology was suggested for 
definitive diagnosis.  

A May 1996 determatological consultation revealed that the 
veteran had mild acneform papules on his back and arms.  The 
diagnosis was possible chloracne secondary to Agent Orange 
exposure.  

In June 2001, the veteran was afforded another VA examination 
in order to clarify the diagnosis of any current skin 
disorder.  The examiner stated that the veteran did not have 
chloracne or any other skin disorder due to Agent Orange 
exposure.  Rather, the veteran had an active urticarial rash 
type of condition.  The examiner stated that it was 
noteworthy that the veteran had a lot of exposure to the sun 
during his service in Vietnam and that the areas affected by 
the current skin disorder were in places where he would have 
had the sun exposure.  The affected areas were the arms, 
shoulders, trunk, and the anterior thighs.  

The veteran maintains that he has a skin disorder which is 
related to service and to his exposure to Agent Orange during 
service.  


Agent Orange

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).  Chloracne may be presumed to have been incurred in 
Vietnam service if manifest with a time certain from such 
service.

The specific statute pertaining to exposure to herbicide 
agents is 38 U.S.C.A. § 1116.  Regulations have stipulated 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  The 
specified diseases include chloracne.  38 C.F.R. §§ 3.307, 
3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  These statutory provisions became effective on the date 
of enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to any relevant issues on 
appeal.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended version is more favorable to the veteran because of 
the change to 38 U.S.C.A. § 1116(f).  Similarly, the veteran 
is not prejudiced by consideration of more favorable legal 
provisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).  The veteran 
does not allege nor does the record show that a skin disorder 
was sustained during combat.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the present case, the veteran served on active duty from 
April 1966 to October 1968.  He served in Vietnam.  Thus, 
exposure to Agent Orange is presumed.

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is a skin disorder to 
include chloracne as due to Agent Orange exposure.  The 
veteran was diagnosed as having a rash post-service in 1982.  
This rash was attributed to food allergies and was not 
related by any competent source to Agent Orange exposure.  In 
July 1991, VA examiner opined that the veteran had a chronic 
skin disorder.  There was no opinion regarding the etiology.  
A May 1996 determatological consultation revealed that the 
veteran had mild acneform papules on his back and arms.  The 
diagnosis was possible chloracne secondary to Agent Orange 
exposure.  This diagnosis was not definitive as evidenced by 
the placement of a question mark by the examiner next to the 
diagnosis.  As such, in June 2001, the veteran was afforded 
another VA examination in order to clarify the diagnosis of 
any current skin disorder.  The examiner stated that the 
veteran did not have chloracne or any other skin disorder due 
to Agent Orange exposure.  

The Board finds that the opinion of the VA examiner is 
competent.  The examiner is a medical professional who 
considered the veteran's history and examined him.  He 
concluded that the veteran did not have chloracne or any 
other skin disorder due to Agent Orange exposure.  This 
competent evidence is uncontradicted in the record by other 
competent evidence because the prior diagnosis was only one 
of possibility which is why the later examination was 
ordered.  

Therefore, in sum, the veteran does not have chloracne or any 
other skin disorder due to Agent Orange exposure. 

The veteran's current diagnosis is of an urticarial rash.  He 
does not have a current diagnosis of the claimed disease, a 
skin disorder due to Agent Orange, a required element for 
service connection.  In sum, the veteran has skin disease, 
but it is not due to Agent Orange exposure.  

The veteran is considered competent to state that he had skin 
problems during and since service and to describe the 
symptoms thereof, but he is not competent to render a 
diagnosis of those skin problems or the etiology thereof, or 
to provide a current diagnosis thereof.  See Espiritu, supra.  
The competent evidence establishes that the veteran does not 
currently have chloracne or other skin disorder due to Agent 
Orange exposure.  Absent a current diagnosis, service 
connection is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


New and Material

In a May 1982 rating decision, service connection for a skin 
rash was denied on the basis that although the veteran had an 
allergic reaction during service, the nature of that reaction 
was not specified; the veteran had no chronic skin disorder 
at discharge; and that the veteran had not been treated post-
service for a condition related to generalized body rash.  
The evidence of record included the service medical records 
as well as post-service VA treatment records.  

Thereafter, further VA treatment records were received.  

In June 1982, the May 1982 denial was confirmed and continued 
on the same basis.  The March 1982 VA treatment records which 
showed a rash on the veteran's shoulders was addressed, but 
attributed to food allergies.  Thus, the RO concluded that 
there was no chronic skin disorder.  The veteran submitted a 
notice of disagreement and was issued a statement of the 
case, but did not perfect an appeal by submitted a 
substantive appeal.  38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
for a skin disorder was received after that date.  

In conjunction with his petition to reopen, evidence has been 
received.  This evidence includes the medical records cited 
above which show that the veteran has a chronic skin 
disorder, currently diagnosed as an active urticarial rash 
type of condition.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no competent evidence of a chronic disorder during 
service, post-service, or of a nexus to service.  Since the 
prior decision, the veteran has submitted evidence that he 
has a chronic skin disorder, a fact not previously 
established.  In addition, the VA examiner indicated that 
this chronic skin disorder might have some relationship to 
the veteran's sun exposure during service.  

In sum, the submitted evidence is new and material.  The 
veteran has presented medical evidence showing post-service 
diagnoses of a chronic skin disorder.  The reason the 
veteran's claim of service connection was previously denied 
was, in part, that there was no current diagnosis of a 
chronic skin disorder.  This defect is cured.  

Therefore, the Board finds that, assuming the credibility of 
the aforementioned evidence which supports the veteran's 
claim as required by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), the veteran has submitted new and material evidence.  
Thus, the submitted evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156.  In light of the foregoing, 
the veteran's claim of service connection for a skin disorder 
is reopened.

Skin Disorder, Residual of Sun Exposure

This appeal has spanned a decade.  The case has been remanded 
repeatedly and the Board is unwilling to accept that further 
development would result in anything other that an act of 
futility.  The Board also notes that the positive evidence 
contained in the 2001 VA examination report was not noted by 
the AOJ.

In 2001 a VA examiner noted the type of skin manifestations 
and the location of the manifestations.  He found it 
noteworthy that the veteran had served in Vietnam and that 
the veteran had had a lot of exposure to the sun at that 
time.  It was also noted that the manifestations were 
predominantly in areas that would have been exposed to sun.  
Ultimately, the examiner opined that the condition was 
consistent with solarlentigo.  

The Board shall not remand for clarification.  The Board is 
willing to accept that the veteran was exposed to the sun 
during service in Vietnam.  The examiner did not record any 
other significant periods of sun exposure.  In essence, the 
veteran has a disability, a skin disorder, characterized as 
solarlentigo, as a result of inservice sun exposure.





ORDER

Service connection for a skin disorder to include chloracne 
as due to Agent Orange exposure is denied.  

The application to reopen the claim of service connection for 
a skin disorder is granted.  

Service connection for a skin disorder, characterized as 
solarlentigo, as residual of sun exposure, is granted.





___________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



